DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 10/09/2021 are acknowledged and entered.

Claims 1-13 were pending.  In the amendment as filed, applicants have amended claim 13; and cancelled claims 8-11.  No claims have been added.  Therefore, claims 1-7, 12, and 13 are currently pending and are under consideration in this Office Action.  Further, an amendment to the present specification was also filed on 10/09/2021 to “merely update the priority information” as stated in the remarks filed with the preliminary amendments.

Priority
Receipt is acknowledged of certified copies of papers, Australia Patent Application 2017904326 that was filed on 10/25/2017, required by 37 CFR 1.55.

This present application is a 371 of PCT/AS2018/051128 that was filed on 10/17/2018.  Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 10/25/2017 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 10/15/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the PTO-1449 form.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremmidiotis et al. (US Patent 9,006,284 B2).
For claims 1, 2, 5, 6, and 13, first, claim 1 recites a “method for treating acute myeloid leukemia (AML) in a patient including the step of administering an effective amount of a compound of formula (I) or a salt, solvate or prodrug thereof 
    PNG
    media_image1.png
    206
    249
    media_image1.png
    Greyscale
”.  The recitation of ‘method for treating acute myeloid leukemia (AML) in a patient’ is a preamble statement reciting purpose or intended use. As recognized by MPEP § 2111.02, the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.).  Here, the body of claim 1 recites ‘the step of administering an effective amount of a compound of formula (I) or a salt, solvate or prodrug thereof 
    PNG
    media_image1.png
    206
    249
    media_image1.png
    Greyscale
’, which is directed to active step of administering the ‘compound of formula (I) or a salt, solvate or prodrug thereof’.  The body of the claim 1 is complete and the preamble of ‘method for treating acute myeloid leukemia (AML) in a patient’ does not impart any type of distinction to the recitation of the active method step and/or the structural feature(s) of the claimed compound.
Here, Kremmidiotis et al. claim a method for treating cancer, comprising administering to a patient in need thereof (refers to instant claimed ‘the step of administering’ of claim 1) an effective amount of (a) a tubulin polymerisation inhibitor (TPI), and (b) mTOR inhibitor, 
    PNG
    media_image2.png
    234
    281
    media_image2.png
    Greyscale
 or a salt, solvate or disodium phosphate ester prodrug thereof (refers to instant claimed ‘a compound of formula (I) or a salt, solvate or prodrug thereof’ of claim 1), and the mTOR inhibitor is everolimus (refers to instant claim 6), wherein the TPI is administered intravenously (refers to instant claim 5) at a dose level of between 4 to 16 mg/m2 (Claims 1 and 5).  Kremmidiotis et al. also claim that the compound of formula (III) is a compound of formula: 
    PNG
    media_image3.png
    266
    188
    media_image3.png
    Greyscale
 (refers to instant claim 13) (Claim 6).  Kremmidiotis et al. also disclose the followings: (i) the type of cancer include leukemias (see col. 17, lines 57-61); and (ii) an “effective amount” is intended to mean that the amount of each combination partner, when administered to a mammal (in particular a human) in need of such treatment (refers to instant claim 2), is sufficient to effect treatment for a particular proliferative disease (see col. 18, lines 50-53).
claim 12, first, claim 1 recites a “pharmaceutical kit for treating AML comprising the formula (I): 
    PNG
    media_image4.png
    206
    248
    media_image4.png
    Greyscale
together with instructions for use”. The recitation of ‘for treating AML’ is a preamble statement reciting purpose or intended use. As recognized by MPEP § 2111.02, the claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).  Here, the body of claim 12 recites ‘the formula (I): 
    PNG
    media_image4.png
    206
    248
    media_image4.png
    Greyscale
together with instructions for use’.  The body of the claim 12 is complete and the preamble of ‘for treating AML’ does not impart any type of distinction to the structural feature(s) of the claimed product.
Here, Kremmidiotis et al. disclose a kit comprising a package where the combination of components/compounds/active agent are supplied separately for co-administration with instructions for use in the particular therapy (see para. bridging col. 19 and 20).
Therefore, the method, compounds, and product of Kremmidiotis et al. do anticipate the instant claimed inventions.

Claims 1-7, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eastman et al. (US Patent 9,987,293 B2; Effective filing date of 10/03/2016) .
For claims 1-7 and 13, Eastman et al. claim a method for treating chronic lymphocytic leukemia (CLL) in a patient, the method comprising administering to a patient an effective 
    PNG
    media_image5.png
    211
    190
    media_image5.png
    Greyscale
 (refers to instant claimed ‘a compound of formula (I) or a salt, solvate or prodrug thereof’ of claim 1) thereby treating CLL in the patient (Claim 1).  The type of dosages includes from about 0.05 to 20 mg/kg body weight per day (refers to instant claim 3) and from about 0.4 mg to 16 mg/kg body weight per day (refers to instant claim 4) (Claims 3 and 4).  The mode of administration includes parenteral administration (refers to instant claim 5) (Claim 5).  The compound of formula (I) can be co-administered simultaneously or sequentially with another anti-cancer agent (refers to instant claim 6) (Claim 6).  The type of patient is human subject (refers to instant claim 2) and can be selected for treatment based on clinical parameters including age, level of progression of the disease, and/or other complicating ailments (refers to instant claim 7) (Claims 2 and 7).  The compound of formula (I) is: 
    PNG
    media_image3.png
    266
    188
    media_image3.png
    Greyscale
(refers to instant claim 13) (Claim 8).
claim 12, Eastman et al. disclose a kit for use in the treatment of CLL comprising a package where the combination of components/compounds/active agent are supplied separately for co-administration with instructions for use in the particular therapy (see col. 10, lines 16-21).
While Eastman et al. do not explicitly disclose the type of leukemia as recited by instant claims 1 and 12, this limitation is the functional limitation of the instant claimed compound that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is taught by Eastman et al.  As recognized by MPEP § 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the method, compounds, and kit of Eastman et al. do anticipate the instant claimed invention.
The applied reference has a common assignee (i.e. BIONOMICS LIMITED) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020